Case: 12-50262       Document: 00512150269         Page: 1     Date Filed: 02/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 21, 2013
                                     No. 12-50262
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

GEORGE RODRIGUEZ, JR., also known as George Rodriguez, also known as
Jorge Sanchez Rodriguez, also known as Jorge Sanchez, also known as George
Sanchez, also known as George Sanchez Rodriguez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:11-CR-556-1


Before DAVIS, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       George Rodriguez, Jr., pleaded guilty to two counts of illegal firearm
possession and one count of possession, with intent to distribute, cocaine. The
firearm and drugs were found in an inventory search of Rodriguez’ vehicle after
police arrested him for outstanding traffic warrants and impounded the vehicle.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50262     Document: 00512150269     Page: 2   Date Filed: 02/21/2013

                                  No. 12-50262

      Following an evidentiary hearing, the district court granted in part, and
denied in part, Rodriguez’ motion to suppress. Pursuant to the terms of his
guilty plea, Rodriguez reserved the right to appeal the district court’s denial of
suppression of the firearm and the cocaine. (The court suppressed Rodriguez’
statements made to police at the time of arrest.)
      Accordingly, the denial on those two items is the only issue on appeal.
When a district court denies a motion to suppress evidence, its factual findings
are reviewed for clear error; questions of law, de novo. E.g., United States v.
McKinnon, 681 F.3d 203, 207 (5th Cir. 2012), cert. denied, 2013 WL 215604 (U.S.
22 Jan. 2013). “The evidence and inferences therefrom are reviewed in the light
most favorable to . . . the prevailing party.” Id. Rodriguez presents two
contentions.
      First, he contends the arresting police officers acted in bad faith because
the impoundment and ensuing inventory search were pretexts for a warrantless
search based on the officers’ expectation of finding contraband. See Cady v.
Dombrowski, 413 U.S. 433, 441 (1973) (inventory searches are conducted under
a “community caretaking function[], totally divorced” from any investigation of
criminal conduct). An officer’s “ulterior motive to search” does not invalidate an
otherwise-lawful impoundment executed in accordance with standard procedures
established by the police department. McKinnon, 681 F.3d at 210 (citing United
States v. Castro, 166 F.3d 728, 734 (5th Cir. 1999)).
      Rodriguez’ second claim concerns the above-stated rule: an inventory
search of a vehicle is reasonable if it is conducted pursuant to standardized
regulations and procedures. McKinnon, 681 F.3d at 209-10. He asserts the
officers did not follow the Austin Police Department’s standard procedures,
which provide that officers will not impound a vehicle if the owner/operator
requests its release to a “responsible person who is present”. Austin Police Dep’t
Gen. Orders, Part B207E.04. To be “responsible” according to department



                                        2
    Case: 12-50262    Document: 00512150269     Page: 3   Date Filed: 02/21/2013

                                 No. 12-50262

procedure, the person must have a valid driver’s license and be able to provide
care and custody of the vehicle. Id.
      Rodriguez attempted to release his vehicle to an unidentified stranger,
who happened to be walking through the gas station when the arrest occurred.
The district court found the officers were under no duty to surrender the vehicle
to this stranger, nor were they obligated under the facts presented to inquire
into the stranger’s suitability to act as its custodian: he was not “present”
because he was merely passing through the area; and he was not “capable of
providing care, custody, and control of the vehicle” because he was a stranger,
not a person familiar to Rodriguez. The evidence and inferences, viewed in the
light most favorable to the Government, see McKinnon, 681 F.3d at 207, support
the district court’s concluding the officers complied with department policy
concerning the impoundment of vehicles.
      AFFIRMED.




                                       3